Citation Nr: 1604379	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-44 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the Veteran's annual countable income was properly calculated for the period of September 1, 2001 to March 1, 2002 for purposes of determining his entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This case was previously before the Board in March 2010 and remanded for the issuance of a statement of the case.  The Veteran was issued a statement of the case, in compliance with the remand order, and has perfected a substantive appeal of the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board notes that new evidence has been added to the claims file since the most recent Statement of the Case in April 2011.  However, the new evidence is not pertinent to the countable income claim.  Additionally, in a November 2015 representative statement, the Veteran waived RO review of the new evidence. 

There are multiple appeals currently before the Board that arose at different times.  As such, the appeals have different docket dates.  For efficiency, the Board will adjudicate all appeals over which it has jurisdiction.  See Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006) (holding that 38 U.S.C. § 7107 is not an exclusive set of rules by which the Board must consider and decide cases, but rather was intended "to set broad guidelines for the general order of processing appeals at the Board to ensure fairness, efficiency, and timeliness in consideration and decision of appeals").  The issue of whether the Veteran's annual countable income was properly calculated for the period of September 1, 2001 to March 1, 2002 for purposes of determining his entitlement to nonservice-connected pension benefits will be addressed in this decision.  The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, entitlement to service connection for PTSD, whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, and entitlement to service connection for low back disability will be addressed in a separate decision.


FINDING OF FACT

From September 1, 2001, to March 1, 2002, the Veteran's countable income was properly calculated to assess his nonservice-connected disability pension rate based on Social Security findings and other verifying documents. 


CONCLUSION OF LAW

The Veteran's annual countable income was properly calculated for the period of September 1, 2001 to March 1, 2002 for purposes of determining his entitlement to nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for non-service-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

II.  Analysis

The Veteran has asserted that VA incorrectly calculated his countable income for the period of September 1, 2001, to March 1, 2002, for purposes of determining his entitlement to nonservice-connected pension benefits.  For the reasons that follow, the Board finds that his countable income was properly calculated.

Nonservice-connected pension is a benefit available to a Veteran if: the Veteran is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress, the maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521; 38 C.F.R. § §3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because nonservice-connected pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.

Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  In this case, the Veteran has not alleged, nor does the evidence suggest, that he has excluded income for the purpose of determining his disability pension benefit.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration  Manual M21-1. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations.  

The Veteran was eligible for non-service-connected pension from September 1, 2002, through March 1, 2002.  However, the Veteran's appeal arises from the determination that his income exceeded the maximum annual disability pension limited, which precluded the payment of non-service-connected pension benefits from September 1, 2001, through March 1, 2002, resulting in an overpayment.

The MAPR for non-service connected pension for a Veteran with no dependents as of September 1, 2001, was $9,304.00.  The maximum annual pension rate for non-service connected pension for a Veteran with no dependents as of December 1, 2001, was $9,556.00.  

A March 2002 report of contact reflected that the Veteran reported he had a change of income effective October 2001, when he began receiving $972.00 per month from SSA.  He also reported that he received a retroactive check for $20,000 from SSA.  In a March 2002 letter, the Veteran was informed that his nonservice-connected pension benefits were terminated effective September 1, 2001 because his annual income exceeded the VA income limit.  

Information from the SSA from March 2002 indicated the Veteran received monthly SSA benefits of $948 from July 2001, and of $972 in December 2001.  The record also noted that the SSA informed VA the Veteran received a retroactive check of $21,605 in August 2001.  The Veteran submitted a statement in March 2002, also stating that his current SSA check was $972 per month effective December 1, 2001, and that he received his first SSA check in August 2001 for $21,605.  

In an April 2004 form, the Veteran indicated he had medical expenses from January 2001 to December 2001 of $936, $189 and $396 for doctor visits.  He noted he spent $465 for the year for therapy, $371.10 on medications, and $2,279.00 on medical mileage (11,395 miles at $0.20/mile).  The Veteran's reported total medical expenses for 2001 were $4,627.10.  

The Veteran's annual countable income for 2001 was $948 per month, a total of $11,376.00 a year, and a one-time lump sum payment from the SSA of $21,376, received in August 2001.  The countable medical expenses had to exceed 5 percent of the MAPR, which was $465.00.  The Veteran's medical expenses included $1,521.00 for doctor visits, $456.00 for therapy, $371.10 for medication, and medical mileage counted at 11,395 miles at $0.20 per mile, $2,279.00.  The Veteran's total medical expenses were $4,627.00.  The Veteran's total income was $32,981.00 minus countable medical expenses in the amount of $4,627.00.  Therefore, the Veteran's total countable income was $28,354.00, which exceeded the maximum annual pension rate for a Veteran with no dependents from September 1, 2001, to December 1, 2001.  

The maximum annual pension rate for non-service connected pension for a Veteran with no dependents as of December 1, 2001, was $9,556.00.  The Veteran's countable income consisted of SSA disability benefits in the amount of $972 per month (a total of $11,664.00 annually) and a one-time lump sum payment from the SSA of $21,605.00, received in August 2001.  The Veteran submitted a medical expense form for 2002 in April 2004.  According to the form, the countable medical expenses for 2002 included doctor visits totaling $831.41, therapy of $516.00, medication expenses of $780.22, and medical mileage of $2,518.80 (12,594 miles at $0.20 per mile).  The Veteran indicated he had legal expenses of $4,000.  However, as the Veteran did not show legal expenses in the amount of $4,000 were medically necessary, they were not included in the total.  The Veteran's medical expenses were $4,646.43.  The Veteran's total income was $33,269.00 minus countable medical expenses of $4,646.43.  This equaled a total countable income of $28622.57, which exceeded the maximum annual pension rate for a Veteran with no dependents.

In a June 2001 substantive appeal, the Veteran stated that a major portion of his income was retroactive annual payments form Social Security Disability for his then dependent children's needs.  In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2015).  Income from SSA disability benefits is not specifically excluded and, therefore, is included as countable income.  38 C.F.R. § 3.272.  None of the exclusions apply to the lump sum payment.  Therefore, the Veteran's SSA lump sum payment in the amount of $21,605 was counted beginning September 1, 2001, through August 31, 2002.  

Additionally, the Board notes that the evidence does not show the Veteran had dependents from September 1, 2001, to March 1, 2002.  Even if the Veteran had a dependent, the MAPR for a Veteran with one dependent was $12,516 in 2001, with $1,630 for each additional child.  The MAPR for a Veteran with one dependent was $12,692 in 2002, with $1,653 for each additional child.  The Veteran's countable income, including the lump sum, would still exceed the maximum annual pension rate for a Veteran with no dependents from September 1, 2001, through March 1, 2002.

After a careful review of the evidence of record and the Veteran's statements, the Board finds that from September 1, 2001, through March 1, 2002, the Veteran's countable income exceeded the maximum annual pension rate for a Veteran with no dependents.  The law is dispositive, and the Veteran's claim is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The Veteran's annual countable income was properly calculated for the period of September 1, 2001 to March 1, 2002 for purposes of determining his entitlement to nonservice-connected pension benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


